Citation Nr: 1333197	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error in a September 1968 rating decision that denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression, claimed as a nervous disorder.  

2.  Entitlement to an effective date earlier than June 3, 2005 for the grant of service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to June 1967.  

By rating action in September 1968, the RO denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression, claimed as a nervous disorder.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in August 1983, the RO declined to reopen the Veteran's claim for a psychiatric disorder, then diagnosed as chronic undifferentiated schizophrenia.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in August 2005, the RO granted service connection for paranoid schizophrenia and assigned a 100 percent evaluation; effective from June 3, 2005, the date of receipt of the Veteran's reopened claim.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which found no clear and unmistakable error (CUE) in the June 1968 rating decision that denied service connection for a nervous disorder, and an earlier effective date for the grant of service connection for paranoid schizophrenia.  


FINDINGS OF FACT

1.  The Veteran did not appeal the September 1968 rating decision that denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression, or an August 1983 rating decision that denied service connection for undifferentiated schizophrenia, and those rating decisions are final.  

2.  The Veteran's request to reopen his claim of service connection for a psychiatric disorder was received by the RO on June 3, 2005; the Veteran did not appeal the August 2005 rating decision that reopened his claim and granted service connection for paranoid schizophrenia and assigned a 100 percent evaluation; effective from June 3, 2005, and that rating decision is final.  

3.  The September 1968 rating decision that denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  

4.  The August 2005 rating decision that reopened his claim and granted service connection for paranoid schizophrenia and assigned a 100 percent evaluation effective from June 3, 2005 was supported by the evidence then of record and was consistent with VA laws and regulations.  


CONCLUSIONS OF LAW

1.  The September 1968 rating decision that denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression was not clearly and unmistakably erroneous and is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.105(a) (2013).  

2.  The criteria for an effective date earlier than June 3, 2005, for the grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.104, 3.105(a), 3.156, 3.159, 3.400(q)(r) (2012).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

With respect to the issue of clear and unmistakable error (CUE) in a prior rating decision, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.  See also, Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

Law & Regulations - In General

A claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2), (q), (r).  

Additionally, VA Regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012).  

Factual Background

At the time of his service enlistment examination in August 1966, the Veteran reported a history of frequent trouble sleeping and nervous trouble.  On examination, his psychiatric status was normal.  While home on leave in February 1967, the Veteran suffered a self-inflected gunshot wound to the left shoulder.  In a February 1967 statement in connection with an investigation of that incident, the Veteran reported that he shot himself because he was having trouble with his girlfriend and did not want to go to his next duty station.  

A service psychiatric examination in May 1967, found that the Veteran had a lifelong history of adaptation problems and was emotionally unstable and unable to adjust to military service due to personality disorder that existed prior to service.  The psychiatrist concluded that the Veteran did not have any disqualifying mental defects sufficient to warrant a medical discharge, but found that he was unlikely to respond to rehabilitative efforts and recommended that the Veteran be administratively discharged from service.  A service separation examination in May 1967, showed the Veteran's psychiatric status was emotionally unstable, and he was subsequently discharged from service in June 1967.  

A claim of service connection for, in part, a nervous disorder was received from the Veteran in March 1968.  The diagnosis on a subsequent VA psychiatric examination in May 1968 was schizoid personality disorder with secondary anxiety and mild depressive features; existed prior to induction (EPTI).  

By rating action in September 1968, the RO denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in August 1983, the RO declined to reopen the Veteran's claim for a psychiatric disorder, then diagnosed as chronic undifferentiated schizophrenia.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in August 2005, the RO reopened the Veteran's claim and granted service connection for paranoid schizophrenia and assigned a 100 percent evaluation; effective from June 3, 2005.  The Veteran and his representative were notified of this decision and did not appeal.  

Analysis

In a letter received in January 2009, the Veteran asserted that there was clear and unmistakable error (CUE) in the September 1968 rating decision that initially denied service connection for a psychiatric disorder.  The Veteran argued that he was treated for psychiatric problems in service and filed his original claim within one year of discharge.  Since the RO has now determined that his current paranoid schizophrenia had its onset in service, the Veteran argues that the effective date for the grant of service connection should be from the date of his discharge from service.  

Initially, the Board notes that the regulations in effect at the time of the September 1968 rating decision provided, in pertinent part, that personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service which were the basis of the service diagnosis will be excepted as showing pre-service origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1968).  

The Veteran argues, in essence, that the symptoms he had in service were actually manifestations of his later diagnosed paranoid schizophrenia, rather than a personality disorder, and that the September 1968 rating decision that denied service connection for schizoid personality disorder was CUE.  

As indicated above, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

In this case, the Veteran's disagreement with the September 1968 rating decision is basically a dispute with how the evidence was weighed which, as indicated above, is not a valid basis for a claim of CUE.  The Veteran has not provided any evidence or augment that there was an error of fact or law in the September 1968 rating decision that compels the conclusion to which reasonable minds could not differ and that the result would have been manifestly different but for the error.  

Based on the record and the laws and regulations in effect in 1968, the Board finds that the September 1968 rating decision was not clearly and unmistakably erroneous in denying service connection for a schizoid personality disorder.  The RO reviewed all of the evidence, weighed the probative value of the evidence presented and concluded that the Veteran had a pre-existing personality disorder and that it was not aggravated by service.  The Board finds that there was a plausible basis for the RO's conclusion.  Accordingly, the Board finds that CUE has not been shown in the September 1968 rating decision and the appeal is denied.  

Earlier Effective Date

The provisions of the law governing effective dates is clear and unambiguous.  The effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, in the case such as this one, where the issue is one of new and material evidence, the effective date of an award of compensation is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and (r).  

As noted above, service connection for a psychiatric disorder was last denied by the RO in August 1983.  The Veteran and his representative were notified of this decision and did not appeal.  As an appeal was not perfected within the prescribed period under 38 C.F.R. § 20.1103, that determination is final.  Thus, an effective earlier than August 1983 is not possible absent CUE in that rating decision, which has not been alleged in this case.  

The Veteran's claim of service connection for paranoid schizophrenia was reopened and granted by the RO in August 2005, and the Veteran was assigned a 100 percent schedular evaluation; effective from June 3, 2005, the date of receipt of his reopened claim.  The Veteran and his representative were notified of this decision and did not appeal.  The notification letter was mailed to the Veteran at his then last known address of record and was not returned by the U.S. Postal Service.  As an appeal was not perfected within the prescribed period under 38 C.F.R. § 20.1103, that determination is final.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  

Although the Veteran contends that he has had a psychiatric disorder for many years, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  In Lalonde, the Court stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating potential entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Id.  The effective date of an award of service connection is not to be based on the date of earlier medical evidence which might demonstrate a diagnosis, but on the date of filing of the application (here, a request to reopen the previously denied claim) upon which service connection was eventually awarded.  Lalonde, supra.  Further, medical reports are accepted as an informal claim only where service connection has already been allowed, or where it has been denied only because the claimed disability was noncompensable in degree.  That is not the situation in this case.  See 38 C.F.R. §§ 3.155, 3.157 (2008); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Here, the RO granted service connection for paranoid schizophrenia in August 2005, and assigned an effective date of June 3, 2005; the date of receipt of the Veteran's reopened claim, which is the earliest date allowable under the applicable regulations.  38 C.F.R. § 3.400(q)(2),(r). Thus, the August 2005 rating decision was not clearly and unmistakably erroneous and therefore the Veteran's claim for an effective date earlier than that allowable by law lacks legal merit and must be denied.  

ORDER

As there was no CUE in the final September 1968 rating decision that denied service connection for schizoid personality, emotionally unstable personality with secondary anxiety and depression, the appeal is denied.  

An effective date earlier than June 3, 2005, for the grant of service connection for paranoid schizophrenia is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


